NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Argued August 8, 2018 
                                Decided August 20, 2018 
                                             
                                         Before 
 
                            WILLIAM J. BAUER, Circuit Judge 
                             
                            FRANK H. EASTERBROOK, Circuit Judge 
                             
                            MICHAEL B. BRENNAN, Circuit Judge 
                             
No. 17‐3562 
 
DONNA J. WEAVER,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District of Indiana, 
                                                 Fort Wayne Division.                                             
      v.                                          
                                                 No. 1:16‐cv‐00268‐WCL‐SLC 
NANCY A. BERRYHILL,                               
Acting Commissioner of Social Security,          William C. Lee, 
      Defendant‐Appellee.                                Judge. 
                                            
                                       O R D E R 
 
       Donna Weaver, a 67‐year‐old diabetic, appeals the district court’s judgment 
upholding the denial of her application for disability‐insurance benefits. An 
administrative law judge found that, despite her impairments, she could work at all 
exertional levels. Weaver challenges the adequacy of the ALJ’s assessment of her 
residual functional capacity and his finding that she was not entirely credible. On this 
record, the ALJ committed only harmless error by overlooking the medical opinion of a 
nontreating physician and did not make a patently wrong credibility finding. We 
therefore affirm the judgment. 
No. 17‐3562                                                                        Page  2 
 
          Weaver applied in 2012 for disability‐insurance benefits based on her diabetes, 
right‐thumb amputation, nerve damage in her stomach (gastroparesis), thyroid 
problems, and kidney problems—ailments that, she said, rendered her unable to work 
as of the summer of 2011. Weaver, a high‐school graduate, spent most of her career as a 
machine operator at a paper company (1980–2006) and later worked as a retail stocker 
(2007–2008), an auditor clerk (2008–2009), a machine operator (2009–2011), and most 
recently as a part‐time cashier at a dollar store (2013–2014).   
 
        Weaver’s relevant medical records date back to 2006, when an endocrinologist, 
Dr. J. Matthew Neal, examined her type 1 diabetes and documented her trouble 
managing her hypoglycemic episodes. At spring appointments, Dr. Neal diagnosed her 
with swelling in her ankle and noted that she had a “severe” hypoglycemic episode at 
work. He opined that she had a “moderate” risk of having another episode and that she 
should avoid “heavy or hazardous machinery.” But he concluded that “she appeared 
well and fit for work.” Two months later, noting her continued poor control of her 
diabetes, Dr. Neal observed that “different insulin regimes” that she tried did “not 
appear to help.” About four months after that, Dr. Neal documented her “quite erratic” 
glucose levels and recommended that she eat more regularly. Weaver then lost her job 
at the paper company and, lacking health insurance, did not see Dr. Neal for 16 months.   
    
        At subsequent appointments in 2008 and 2009, Dr. Neal observed that Weaver 
continued to struggle with monitoring and managing her blood sugar. At an 
appointment in the winter of 2008, he advised her not to drive without first checking 
her blood sugar. About a year later, Dr. Neal found that her “glucose readings are quite 
poor” and that “she does have several complications of diabetes including possible 
early chronic kidney disease … and neuropathy.” Two months later, he determined that 
her control over her diabetes continued “to be erratic, probably complicated by her 
diet.” (She ate only one meal per day and said that she had “some aversion to food and 
some nausea.”) According to Dr. Neal, Weaver’s “symptoms certainly sound like 
gastroparesis” (impaired stomach muscles controlling food digestion).   
    
        After a 13‐month period without insurance and no medical visits, Weaver’s 
health deteriorated in mid‐2010, and she was treated for kidney failure and chronic 
kidney disease. During this time period, she also experienced recurring sinus headaches 
and went to the emergency room for lightheadedness, reporting that she was not taking 
her blood‐pressure medication because she was uninsured.   
 
No. 17‐3562                                                                         Page  3 
 
        Over the next two years, Weaver lost weight, continued to have trouble 
controlling her diabetes, and visited an orthopedic surgeon. At appointments in 
September 2010 and January 2011, her primary‐care physician, Dr. Thomas Stewart, 
noted that she had lost weight because of irregular eating and was not effectively 
managing her blood sugar. Six months later, Dr. Stewart recorded her complaints of 
sinus headaches and noted that she continued to lose weight. At her appointment with 
the surgeon, Weaver was diagnosed with carpal tunnel syndrome in her right hand and 
two left‐hand trigger fingers and underwent trigger‐finger‐release surgery.   
 
        In July 2012, a state‐agency consultative examiner found that Weaver had no 
musculoskeletal or neurological abnormalities, opined that her diabetes and 
gastroparesis problems could be minimized with more effective dieting, and concluded 
that she “should avoid use of hazardous power equipment.” Weaver told the doctor 
that she could walk 12 blocks, lift up to 50 pounds, and stand for 8 to 12 hours per day. 
About a week later, another state examiner opined that Weaver had “no severe 
impairments” that would prevent her from working.   
         
          Dr. Stewart documented Weaver’s problems with swelling and managing her 
blood sugar in 2013 and 2014, and she suffered two hypoglycemic episodes that caused 
her to go to the emergency room in 2014. At three appointments between May 2013 and 
February 2014, Dr. Stewart recorded swelling in her hands and soft tissue. He also 
noted her complaints of having “on and off low blood sugars” and temporarily losing 
consciousness as a result of low blood sugar. Several months later, Weaver’s son took 
her to the emergency room during a hypoglycemic episode, and five months after that, 
Weaver had another episode while on the road, causing her to drive, with her grandson, 
into a ditch, crash her car, and return to the emergency room. Upon discharge, the E.R. 
doctor instructed: “Limited activity, Limited work, No heavy lifting.” The next day 
Dr. Stewart advised her to stop driving, but she rejected his suggestion and said that 
she would “check [her] blood sugar just before she drives.”   
         
        At a hearing in the fall of 2014 (after the Appeals Council had vacated the ALJ’s 
first decision denying Weaver benefits and remanded the case), Weaver testified that 
instances of her blood sugar significantly dropping had increased to three to four times 
per month and that she checked her blood sugar more often—about six to ten times per 
day instead of once per day as she had previously done. She also said that she had 
continued to lose weight as a result of regularly not feeling hungry and that at her part‐
time retail job, she had “dizzying spells” once or twice per three days of work and 
“maybe one” unscheduled break over the same period because of her blood sugar 
No. 17‐3562                                                                           Page  4 
 
dropping. (She said that her boss let her take breaks as needed.) She also had to leave 
work “a couple of times” because of hypoglycemic episodes and sinus headaches. The 
ALJ asked a vocational expert whether a person who could not work at unprotected 
heights or operate hazardous machinery could perform any of Weaver’s past jobs. The 
expert replied that this person could work as an auditor clerk or retail stocker.   
 
       The ALJ applied the five‐step analysis in 20 C.F.R. § 404.1520(a)(4), and found 
Weaver not disabled. The ALJ determined that she had not engaged in substantial 
gainful activity since the alleged onset date of July 1, 2011 (step one); that her diabetes 
mellitus was a severe impairment (step two); that this impairment did not equal a listed 
impairment (step three); that she had the residual functional capacity to perform a full 
range of work at all exertional levels, save for work at unprotected heights or around 
hazardous moving machinery; and that she could perform her past jobs as an auditor 
clerk and a retail stocker (step four).   
 
       In determining Weaver’s residual functional capacity, the ALJ found her 
testimony about the severity of her impairments “not entirely credible.” The ALJ 
concluded that the evidence suggested that Weaver was capable of working and 
pointed out that she left her last full‐time job (the second machine‐operator position) 
because her factory shut down, not because of her health, and that her symptoms were 
present when she last worked full time. The ALJ added that she still had “essentially a 
fulltime workload” between her three days of part‐time cashiering at the dollar store 
(she worked more than 30 hours per week several times) and her care for her 
grandchildren two to three days per week. Further, the ALJ concluded, the medical 
record showed that her diabetes did not “more than minimally affect [her] ability to 
work” and that her hypoglycemic episodes did not occur frequently enough to prevent 
her from working. Finally, the ALJ observed that Weaver lacked corroboration that her 
employer allowed her to take unscheduled breaks, which other employers might not.   
 
       The Appeals Council denied review, making the ALJ’s decision the final decision 
of the Commissioner. See Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015). The district 
court upheld the ALJ’s decision.   
        
       On appeal Weaver argues that the ALJ violated 20 C.F.R. § 404.1527(c) by failing 
to evaluate the E.R. doctor’s opinion that she should be restricted to “Limited activity, 
Limited work, No heavy lifting.” She also emphasizes that the ALJ provided few work 
No. 17‐3562                                                                            Page  5 
 
restrictions for her diabetes, including the hypoglycemic episodes, and failed to 
acknowledge that Weaver had the more‐severe “brittle” form of diabetes.   
 
        Weaver is correct that the ALJ violated § 404.1527(c) by not considering the E.R. 
doctor’s opinion, but this error was harmless because we can conclude “with great 
confidence” that the ALJ would reach the same decision on remand. McKinzey v. Astrue, 
641 F.3d 884, 892 (7th Cir. 2011). Even if the ALJ had imposed the E.R. doctor’s 
recommended restrictions, they would not prevent Weaver from returning to her past 
job as an auditor clerk, a sedentary position requiring the least amount of exertion 
under the regulations and lifting less than 10 pounds at a time. See U.S. DEPARTMENT OF 
LABOR, I DICTIONARY OF OCCUPATIONAL TITLES 210.382‐010 (4th ed. 1991); 20 C.F.R. 
§ 404.1567(a). Moreover, the E.R. doctor did not have “an ongoing treatment 
relationship” with Weaver and therefore did not qualify as her treating physician. 20 
C.F.R. § 404.1527(a)(2); White v. Barnhart, 415 F.3d 654, 658 (7th Cir. 2005). So his opinion 
“does not carry significant weight” in comparison to the opinion of Weaver’s treating 
physician, Dr. Stewart, who did not suggest the same limitations but whose opinion the 
ALJ considered. McKinzey, 641 F.3d at 892. Under circumstances in which an ALJ 
considered a treating physician’s medical opinion but overlooked that of a non‐treating 
physician on the same subject, we have found the error to be harmless. See id. at 891–92. 
“There is not the slightest uncertainty as to the outcome of a proceeding” on remand 
because, as noted, Weaver could have “Limited activity, Limited work, No heavy 
lifting” and still work as an auditor clerk, meaning that these limitations would not 
affect the ALJ’s disability determination. N. L. R. B. v. Wyman‐Gordon Co., 394 U.S. 759, 
766 n.6 (1969).   
         
        Weaver further argues that the ALJ erred by not imposing any restrictions for her 
diabetic neuropathy, her “brittle” strain of type 1 diabetes, or her problems with her 
feet, hands, kidneys, and depression. But Weaver having been diagnosed with these 
impairments does not mean they imposed particular restrictions on her ability to work. 
See Schmidt v. Barnhart, 395 F.3d 737, 745–46 (7th Cir. 2005). It was Weaver’s burden to 
establish not just the existence of the conditions, but to provide evidence that they 
support specific limitations affecting her capacity to work. See id.; see also 20 C.F.R. 
§ 404.1512(a). 
         
        Weaver also contends, more persuasively, that the ALJ did not address the 
“interrelation” between her diabetes and gastroparesis in evaluating her residual 
functional capacity. The ALJ said that the record does not contain evidence that 
gastroparesis caused Weaver not to eat regularly. Dr. Neal opined, however, that 
No. 17‐3562                                                                            Page  6 
 
Weaver’s control of her diabetes was “erratic, probably complicated by her diet” and 
noted that Weaver’s gastroparesis caused her to have “some aversion to food and some 
nausea” and to “normally eat only one meal per day.” But the ALJ’s error here was also 
harmless because the ALJ adopted all of the functional limitations suggested by 
Dr. Neal and therefore implicitly weighed the combined effects of these impairments. 
See Prochaska v. Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006); Skarbek v. Barnhart, 390 
F.3d 500, 504 (7th Cir. 2004). Weaver does not identify any evidence regarding the 
combined effects of her gastroparesis and diabetes that would justify additional 
limitations in the RFC assessment. 
         
        Weaver next challenges the ALJ’s adverse‐credibility finding. First, she contends 
that because of her long and continuous work history, the ALJ should have found her 
credible. But a good work history “is still just one factor among many, and it is not 
dispositive.” Summers v. Berryhill, 864 F.3d 523, 529 (7th Cir. 2017) (internal quotation 
marks and citation omitted); see also 20 C.F.R. § 404.1529(c)(3).   
         
        Weaver also contends that the ALJ wrongly inferred from her part‐time 
employment and care for her grandchildren that she was not credible in claiming an 
inability to work full time. The ALJ indeed made this impermissible inference. This 
court has instructed ALJs not to draw conclusions about a claimant’s ability to work full 
time based on part‐time employment, see Lanigan v. Berryhill, 865 F.3d 558, 565 (7th Cir. 
2017), or care for a family member, see Beardsley v. Colvin, 758 F.3d 834, 838 (7th Cir. 
2014). In fact, attempts to work may enhance a claimant’s credibility. See Pierce v. Colvin, 
739 F.3d 1046, 1050–51 (7th Cir. 2014). 
         
        Nevertheless, the ALJ’s credibility determination is not “patently wrong” 
because it is otherwise informed by “specific reasons supported by the record.” Pepper 
v. Colvin, 712 F.3d 351, 367 (7th Cir. 2013) (internal quotation marks and citation 
omitted). The ALJ defensibly discredited Weaver for understating the amount of time 
she worked at her part‐time job; driving, even with her grandchild, despite her reported 
fear of sudden hypoglycemic episodes; and not complying with her doctors’ orders to: 
(1) use the provided blood‐sugar kit; and (2) change her dietary habits. This non‐
compliance allowed the inference that the severity of her symptoms would be 
diminished if she followed her doctors’ advice. See Dixon v. Massanari, 270 F.3d 1171, 
1179 (7th Cir. 2001) (ALJ reasonably determined that diabetic claimant’s testimony was 
not credible because of noncompliance with her doctor’s dietary recommendations). 
         
                                                                                 AFFIRMED